     Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EDWARD BRAGGS, et al.                   )
                                        )
              Plaintiffs,               )
                                        )
                                        )
v.                                      )        CIVIL ACTION NO.
                                        )        2:14-cv-00601-MHT-JTA
                                        )        Judge Myron H. Thompson
JEFFERSON DUNN, in his official         )
capacity as Commissioner of the         )
Alabama Department of                   )
Corrections, et al.                     )
                                        )
       Defendants.                      )
                                        )


PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO THE COURT’S
    QUESTIONS REGARDING NEXT STEPS FOR A PROCESS TO
            IDENTIFY FUNCTIONAL SEGREGATION

       Plaintiffs submit this reply to Defendants’ and Dr. Mary Perrien’s Responses,

Docs. 2867, 2867-1, to the questions set forth by the Court in the Phase 2A Opinion

and Order on Next Steps for a Process to Identify Functional Segregation, Doc. 2824.

       As a general matter, Plaintiffs agree with Defendants’ request for an

evidentiary hearing on this issue. See Doc. 2867 at 17. However, any evidentiary

hearing on this issue should not include presenting additional evidence on whether

any particular units in the Alabama Department of Corrections (“ADOC”) facilities
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 2 of 13




are currently functioning as segregation. Rather, the hearing should be limited to the

process for identifying functional segregation and the relief that should apply to

functional segregation units. Plaintiffs are prepared to present expert testimony

regarding Plaintiffs’ requested relief and proposed modifications to Dr. Perrien’s

Proposal Regarding a Process to Identify When a Unit Is Functioning as Restrictive

Housing (“Proposal”). Doc. 2772-1.

      Plaintiffs provide the following responses regarding (1) documenting out-of-

cell time, (2) averaging out-of-cell time, (3) counting out-of-cell activities,

(4) nominating additional units to track, and (5) the Prison Litigation Reform Act

(“PLRA”).

   I. Documenting Out-of-Cell Time

      The Court posed three sets of questions to Dr. Perrien regarding the

documentation of out-of-cell time. Doc. 2824 at 27-28. Plaintiffs provide the

following limited responses regarding (1) tracking out-of-cell time for tiered units,

and (2) documentation of deviations from scheduled activity hours.

      First, the Court has already contemplated that “some units may be better

tracked as separate tiers,” id. at 11, and Dr. Perrien’s Response demonstrates that

this is the appropriate approach to take. Plaintiffs agree with Dr. Perrien that

scheduled activity hours should apply to all prisoners in a unit and that the provided

out-of-cell time should be “balanced across tiers (e.g., one tier should not receive 20

                                          2
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 3 of 13




hours out-of-cell while the other receives 8 hours).” Doc. 2867-1 at 3.1 However,

because of the possibility that actual out-of-cell time could differ across tiers, out-

of-cell time should be tracked and reported at the tier level for tiered units. Dr.

Perrien’s sample schedule shows how such an imbalance could occur across tiers.

See id. at 9 (showing 19 hours for Tier A and 18 hours for Tier B). 2 Likewise, the

number of program shutdown activity hours could vary by tiers. Thus, out-of-cell

time should be averaged and reported separately by tier for tiered units.

      Dr. Perrien’s Response does not address how out-of-cell time should be

averaged or how relief should be implemented if one tier has an average of less than

11 hours per week and another tier has an average of 11 or more hours per week. See

id. at 3 (“If both tiers in a unit are above 11 hours of out-of-cell time per week, the

hours can be averaged and reported as a unit or reported separately by tier.”).

Plaintiffs believe the Court would benefit from receiving further information on

whether relief in this scenario should be implemented by tier or by unit.


1
   Where internal pagination conflicts with ECF pagination, Plaintiffs refer to the
latter.
2
  Dr. Perrien’s sample schedule does not reflect what actual out-of-cell time would
look like for prisoners in the hypothetical unit since it does not account for the time
it would take for staff to incrementally accompany prisoners out of and back to their
cells. See, e.g., Warden Christopher Gordy, Apr. 5, 2019 Trial Tr., at 205:11-206:14
(testifying that the length of time it takes to get people from Y Unit at Donaldson
Correctional Facility to the yard can vary, and that people going from Y Unit to the
yard must be individually cuffed); Cheryl Price, Apr. 12, 2019 R.D. Trial Tr., at
154:7-14 (testifying that yard for death row at Holman Correctional Facility is done
in groups).
                                           3
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 4 of 13




      Second, the Court should order ADOC to document deviations from

scheduled activity hours, and to do so in a consistent format. In her initial Proposal,

Dr. Perrien indicated that correctional staff “will note any deviations from the unit’s

scheduled activities.” Doc. 2772-1 at 3. To the extent that Dr. Perrien’s Response

deviates from this prior recommendation and makes such documentation optional,

see Doc. 2867-1 at 2 (“anticipat[ing]” that ADOC “will require the correctional staff

to document any deviation from the scheduled activity hours”); id. at 3 (“ADOC

may instruct its employees to provide supplemental information and/or

documentation . . . .”), Plaintiffs disagree. The Court should make clear that ADOC

must document any deviations from scheduled activity hours. See Doc. 2805 at 3.

      Neither Dr. Perrien nor Defendants clarify how this documentation should

occur. They state that this must be determined on a unit-by-unit, deviation-by-

deviation basis without providing any specificity regarding any of the Contested

Units. See Doc. 2867 at 5-6; Doc. 2867-1 at 3-4. Further, Defendants provide no

explanation for how “the reasons why deviation from the schedule for out-of-cell

activities occurred” would constitute factors for “what types of documentation may

be necessary to explain why scheduled out-of-cell activities did not occur.” Doc.

2867 at 5. The Court and the Parties must be able to see documentation of out-of-

cell time and reasons for deviations from scheduled activity hours in a consistent

format. Otherwise, there may be confusion and a need for additional follow-up (by

                                          4
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 5 of 13




the Parties and/or the Court).

   II. Averaging Out-of-Cell Time

      The Court posed several questions to Dr. Perrien and Defendants regarding

how to average out-of-cell time. Plaintiffs provide the following limited responses

regarding (1) how a monthly measure remains more appropriate than a quarterly

measure, and (2) who should calculate out-of-cell time.

      First, none of the rationales provided for a quarterly measure of out-of-cell

time withstand scrutiny—and, more importantly, none of the rationales prioritize the

well-being of prisoners. Dr. Perrien and Defendants argue that a quarterly measure

would “allow for a unit to show a trend of behavior or activities,” Doc. 2867-1 at 4;

see Doc. 2867 at 6, but a monthly measure would inherently show any trends with

more detail. There is no basis for the Court to conclude that “medical or mental

health emergencies, searches for contraband, and lockdowns for other operational

and security concerns” are as isolated as Defendants suggest. See Doc. 2867 at 6.

Any fluctuation caused by these or other lockdown periods should be tracked

monthly so that ADOC can adjust to provide adequate out-of-cell time and the

necessary relief. While it is true that certain lockdown periods would produce some

month-to-month variation in out-of-cell time, this “skew[ing]” of monthly data, Doc.

2867-1 at 4, reflects the fact that people are kept isolated in their cells. A quarterly

measure could also mask important trends, such as if ADOC provided little-to-no

                                           5
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 6 of 13




out-of-cell time for two months and then significantly more out-of-cell time for two

weeks. Prisoners kept in the cells would suffer from the harms of segregation in the

meantime. See Doc. 2868 at 4.

      Dr. Perrien’s second rationale for a quarterly measure—that “the unit should

change its daily operations to reflect any new activities and/or duties because of

being designated ‘functional restrictive housing’ or removed from that status,” Doc.

2867-1 at 4—would not be relevant to the tracking period until a unit first becomes

designated as a functional segregation unit and ADOC must implement relief in the

unit. Even then, to the extent Dr. Perrien and Defendants anticipate it would take

longer to implement certain relief over others, under Plaintiffs’ proposal, Defendants

may seek an exception from Dr. Kathy Burns and Dr. Perrien or (when it is in place)

the External Compliance Team.

      Second, Plaintiffs agree that captains may perform the out-of-cell

calculations. See Doc. 2867 at 9; Doc. 2867-1 at 4-5. In the absence of any

recommendation as to who should perform the calculations in Dr. Perrien’s

Proposal, “Plaintiffs propose[d] that a warden conduct this review and report the

review and any conclusions to the Deputy Commissioner of Operations (or whoever

is currently performing the duties previously assigned to that position) or Deputy

Commissioner of Women’s Services and the Associate Commissioner of Health

Services or her designee within the Office of Health Services.” Doc. 2805 at 6.

                                          6
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 7 of 13




Plaintiffs agree it would be appropriate for captains to conduct the review before

reporting the results to a warden and the officials indicated above.

   III. Counting Out-of-Cell Activities

        Defendants represent that “the State does not currently anticipate counting

‘showers, haircuts, pill call, sick call, diabetic finger sticks, the taking of vital signs,

or the picking up of meal trays’ toward the scheduled out-of-cell time as a general

matter.” Doc. 2867 at 11 (quoting Doc. 2824 at 30). To enforce this plan, Plaintiffs

ask that the Court prohibit these activities from counting toward out-of-cell time.

Plaintiffs agree that yard time and dayroom time may count toward out-of-cell time,

as indicated in Dr. Perrien’s sample schedule. Doc. 2867-1 at 9. However, Plaintiffs

disagree with Defendants’ Response regarding counting out-of-cell activities in two

ways.

        First, Defendants state that Kilby Correctional Facility’s P Unit cells may be

excepted from this general approach, Doc. 2867 at 11, but give no indication as to

how the listed activities would be any more meaningful as out-of-cell time for people

in these cells than for people in other units. It is inapposite that ADOC would track

the listed activities on an individual basis, see id.—they should not be counted at all

because these activities are too short to ameliorate the harms of isolation. See Doc.

2702 at 6 (noting Dr. Burns would not count these activities as out-of-cell time)

(citing Apr. 8, 2019 R.D. Trial Tr. at 118:2-119:2; Apr. 10, 2019 R.D. Trial Tr. at

                                             7
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 8 of 13




143:12-19); see also Doc. 2805 at 6-7. None of these activities constitute meaningful

opportunities for social interaction.

      In addition, “whether the Court will permit Plaintiffs to nominate additional

housing units for time-tracking or whether ADOC may be required to track out-of-

cell time for individual inmates,” Doc. 2867 at 10, is irrelevant to whether these

activities constitute meaningful out-of-cell time, see Doc. 2805 at 6-7. If “the State

does not currently anticipate counting” the delineated activities “toward the

scheduled out-of-cell time” for the Contested Units, Doc. 2867 at 11, there is no

reason why ADOC should not take the same approach for any additional units that

it may need to track in the future.

    IV. Nominating Additional Units to Track

      Defendants mischaracterize Plaintiffs’ efforts to obtain relief for people who

are kept in segregation-like conditions. See id. at 12-14. The ability to nominate

additional units for ADOC to track is the necessary result of the harms created by

keeping people in a cell for 22.5 hours a day or more, see, e.g., Doc. 2868 at 3-4; the

fact that units are created, moved, and eliminated at Defendants’ sole discretion,3



3
  For example, Defendants intend to transfer prisoners currently kept in one of the
Contested Units—death row at Holman—to a unit formerly used for formal
segregation, underlining the importance of flexibility in the Court’s approach to
tracking functional segregation units. See Holman Correctional Facility
Decommissioning Status Updates, http://www.doc.state.al.us/UpdatingNews (last
visited July 15, 2020).
                                        8
    Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 9 of 13




see, e.g., Doc. 2805 at 9; and the imbalance of access to information in Defendants’

favor. Although Dr. Perrien clarifies that she did not intend for her Proposal to apply

to units beyond the Contested Units,4 Doc. 2867-1 at 5-6, the Court made clear that

it “intended for the proposal to be flexible enough to be applied during the duration

of any relief ordered,” Doc. 2824 at 15. Any nominations to track additional units

would be in consultation with Plaintiffs’ correctional staffing expert, Eldon Vail. If

the Court wishes, the Court could require Mr. Vail to weigh in on the basis for any

nomination to Defendants.

    V. Prison Litigation Reform Act

      Contrary to what Defendants suggest, see Doc. 2867 at 4 n.5, the process for

identifying functional segregation units does not constitute relief subject to the

PLRA’s need-narrowness-intrusiveness requirement, see 18 U.S.C. § 3626(a)(1)(A).

The tracking process is a mechanism used to determine whether additional relief

should apply to the tracked unit.5

      However, if the Court determines that the PLRA applies to the tracking

process, the tracking process (as proposed by Dr. Perrien and modified by Plaintiffs)

would comply with the PLRA. The tracking process is necessary to determine



4
  Plaintiffs do not dispute that the tracking process would only apply to celled
housing, not dormitory housing. See Doc. 2867-1 at 6 & n.3.
5
  As previously argued, the requested relief for functional segregation units satisfies
the PLRA. See Doc. 2805 at 11-13; Doc. 2868 at 19-20.
                                          9
   Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 10 of 13




whether units are functioning as segregation so that people kept in those units can

obtain necessary relief. The tracking process is narrowly drawn and the least

intrusive means necessary to address the constitutional violations identified by the

Court because (1) it is largely based on the recommendations of Defendants’ own

consultant; (2) it is only to be used for a small universe of ADOC’s units—the four

Contested Units and any additional units that Plaintiffs, in consultation with their

expert, believe in good faith to be operating as segregation; and (3) it offers

Defendants the ability to seek exceptions from any remedial requirements that would

otherwise apply once a unit is designated as functional segregation. For these

reasons, if the Court determines that the tracking process is subject to the PLRA, the

Court should conclude that it satisfies the PLRA.


 Dated: July 17, 2020                   Respectfully Submitted,

                                         /s/ Lynnette K. Miner
                                        One of the Attorneys for Plaintiffs
                                        Southern Poverty Law Center
                                        400 Washington Avenue
                                        Montgomery, AL 36104


Ebony Howard
Lynnette K. Miner
Jaqueline Aranda Osorno
Jonathan Barry-Blocker
Brock Boone
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, Alabama 36104
                                         10
   Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 11 of 13




Telephone: (334) 956-8200
Facsimile: (334) 956-8481
ebony.howard@splcenter.org
lynnette.miner@splcenter.org
jackie.aranda@splcenter.org
jonathan.blocker@splcenter.org
brock.boone@splcenter.org

Lisa W. Borden
William G. Somerville, III
Patricia Clotfelter
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
Telephone: (205) 328-0480
Facsimile: (205) 322-8007
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

William Van Der Pol, Jr.
Glenn N. Baxter
Lonnie Williams
Barbara A. Lawrence
Andrea J. Mixson
Ashley N. Austin
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@adap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu

                                    11
   Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 12 of 13




                                     /s/ Anil A. Mujumdar
                                     Anil A. Mujumdar
                                   One of the Attorneys for Plaintiffs
                                   Alabama Disabilities Advocacy Program
                                   2170 Highland Avenue, Suite 250
                                   Birmingham, AL 35213


Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35213
Telephone: (205) 729-8445
Facsimile: (205) 809-7899
anil@dagneylaw.com

Gregory M. Zarzaur
Denise Wiginton
ZARZAUR
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
denise@zarzaur.com


ATTORNEYS FOR THE PLAINTIFFS




                                    12
   Case 2:14-cv-00601-MHT-JTA Document 2871 Filed 07/17/20 Page 13 of 13




                         CERTIFICATE OF SERVICE
I hereby certify that I have on this 17th day of July, 2020 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

David R. Boyd, Esq.                         William R. Lunsford, Esq.
John G. Smith, Esq.                         Matthew Reeves, Esq.
Balch & Bingham LLP                         Melissa K. Marler, Esq.
Post Office Box 78                          Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                   Dustin D. Key, Esq.
dboyd@balch.com                             Kenneth S. Steely, Esq.
jgsmith@balch.com                           Maynard, Cooper & Gale, P.C.
                                            655 Gallatin Street, SW
Steven C. Corhern, Esq.                     Huntsville, AL 35801
Balch & Bingham LLP                         blunsford@maynardcooper.com
Post Office Box 306                         mreeves@maynardcooper.com
Birmingham, AL 35201-0306                   mmarler@maynardcooper.com
scorhern@balch.com                          srogers@maynardcooper.com
                                            dkey@maynardcooper.com
                                            ksteely@maynardcooper.com
Joseph G. Stewart, Jr., Esq.                Luther M. Dorr, Jr., Esq.
Gary L. Willford, Jr., Esq.                 Maynard, Cooper & Gale, P.C.
Stephanie L. Smithee, Esq.                  1901 6th Avenue North, Suite 2400
Alabama Department                          Birmingham, AL 35203
Of Corrections                              rdorr@maynardcooper.com
Legal Division
301 South Ripley Street                     Deana Johnson, Esq.
Montgomery, AL 36104                        Brett T. Lane, Esq.
joseph.stewart@doc.alabama.gov              MHM Services, Inc.
gary.willford@doc.alabama.gov               1447 Peachtree Street, N.E., Suite 500
stephanie.smithee@doc.alabama.gov           Atlanta, GA 30309
                                            djohnson@mhm-services.com
Philip Piggott, Esq.                        btlane@mhm-services.com
Webster Henry
Two Perimeter Park South                    /s/ Lynnette K. Miner
Suite 445 East                              One of the Attorneys for the Plaintiffs
Birmingham, AL 35243
ppiggott@websterhenry.com


                                         13
